         Case 5:18-cv-00971-MHH-SGC Document 32 Filed 02/05/21 Page 1 of 13                          FILED
                                                                                            2021 Feb-05 PM 12:04
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

    AMY BISHOP ANDERSON,                          )
                                                  )
           Petitioner,                            )
                                                  )
    v.                                            )   Case No.: 5:18-cv-00971-MHH-SGC
                                                  )
    WARDEN WRIGHT, et al.,                        )
                                                  )
           Respondents.                           )

                              MEMORANDUM OPINION

          Pursuant to 28 U.S.C. § 2254, petitioner Amy Bishop Anderson seeks relief

from her state court convictions for capital murder and attempted murder under

Alabama law. (Doc. 1, p. 2). Ms. Anderson pleaded guilty to those counts. On

November 26, 2019, the magistrate judge entered a 54-page report in which she

recommended that the Court deny Ms. Anderson’s request for relief and dismiss this

action with prejudice. (Doc. 19). Ms. Anderson has objected to the report and

recommendation. (Doc. 26). 1



1
  Applying the prison mail rule, Ms. Anderson filed her initial objections on December 10, 2019.
(Doc. 24, p. 24). Ms. Anderson filed expanded objections on December 30, 2019. (Doc. 26, p.
46). On June 7, 2020, the Court received a document that Ms. Anderson labelled a motion to
amend her petition. (Doc. 29, pp. 1, 67). Because the motion responds to the report and
recommendation, the Court construes the motion as additional objections to the magistrate judge’s
report. The arguments asserted in the 67-page document are duplicative of arguments Ms.
Anderson has raised in her petition and in her initial objections. The Court will not address the
repetitive arguments separately. To the extent that Ms. Anderson’s most recent filing may be
construed as a motion to amend, the Court denies the motion.
    Case 5:18-cv-00971-MHH-SGC Document 32 Filed 02/05/21 Page 2 of 13




      A district court “may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district judge must “make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1); see also FED. R. CRIM. P. 59(b)(3)

(“The district judge must consider de novo any objection to the magistrate judge’s

recommendation.”). A district court’s obligation to “‘make a de novo determination

of those portions of the report or specified proposed findings or recommendations to

which objection is made,’” requires a district judge to “‘give fresh consideration to

those issues to which specific objection has been made by a party.’” United States

v. Raddatz, 447 U.S. 667, 673, 675 (1980) (quoting 28 U.S.C. § 636(b)(1) and House

Report No. 94-1609, p. 3 (1976)) (emphasis in Raddatz). Although § 636(b)(1)

“does not require the [district] judge to review an issue de novo if no objections are

filed, it does not preclude further review by the district judge, sua sponte or at the

request of a party, under a de novo or any other standard.” Thomas v. Arn, 474 U.S.

140, 154 (1985). That is because for dispositive issues, like habeas petitions, “the

ultimate adjudicatory determination is reserved to the district judge.” Raddatz, 447

U.S. at 675.

      As an initial matter, Ms. Anderson objects to the magistrate judge’s

conclusion that the habeas claims in this matter are time-barred and procedurally


                                           2
    Case 5:18-cv-00971-MHH-SGC Document 32 Filed 02/05/21 Page 3 of 13




defaulted. (Doc. 26, pp. 1-18). For purposes of this opinion, the Court will assume

that Ms. Anderson’s claims are timely and are not procedurally defaulted. The

magistrate judge addressed Ms. Anderson’s claims on the merits, so the Court will

consider Ms. Anderson’s objections concerning the merits of her claims. If her

claims fail on the merits, then there is no need to examine timeliness or default in

this opinion.

      Under the Antiterrorism and Effective Death Penalty Act of 1996, also known

as AEDPA, a petitioner may obtain federal habeas relief on claims that have been

adjudicated on the merits in state court only if the petitioner demonstrates that the

state court’s adjudication of the claims produced “a decision that was contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court” or “a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. §§ 2254(d)(1)-(2). A habeas petitioner meets this standard

by showing that the state court’s decision was “so lacking in justification that there

was an error well understood and comprehended in existing law beyond any

possibility for fair-minded disagreement.” Harrington v. Richter, 562 U.S. 86, 103

(2011).

      Many of Ms. Anderson’s objections relate to her contention that her attorneys

did not adequately explore her defenses. Ms. Anderson asserts that when she opened


                                          3
     Case 5:18-cv-00971-MHH-SGC Document 32 Filed 02/05/21 Page 4 of 13




fire in a faculty meeting at the University of Alabama at Huntsville, (Doc. 8-23, p.

99; Doc. 8-29, p. 2), she was suffering from steroid psychosis, a condition which

rendered her incompetent and unable to form the intent that the State must prove to

obtain a guilty verdict on charges of capital and attempted murder. She argues that

she blacked out while she shot her colleagues, leaving three colleagues dead and

three wounded. (Doc. 26, pp. 1, 9).2

       To obtain habeas relief on competency grounds, a petitioner must demonstrate

that “there was a reasonable probability that [s]he would have received a competency

hearing and been found incompetent, had counsel requested the hearing.” Lawrence

v, Sec’y Fla. Dep’t of Corr., 700 F.3d 464, 479 (11th Cir. 2012). Here, based on an

examination by an expert in clinical psychology, the parties stipulated that when she

shot her colleagues, Ms. Anderson was able to understand the nature, quality, and

wrongfulness of her actions. (Doc. 8-22, p. 9). In these circumstances, an attorney

does not have to seek another expert opinion. See generally Bertolotti v. Dugger,


2
  “The Diagnostic and Statistical Manual of Mental Disorders, fifth edition, categorizes steroid-
induced psychosis as a form of substance/medication-induced psychotic disorder. For steroid-
induced psychosis to be diagnosed, a number of criteria must be met. First, the patient must have
at least delusions or hallucinations after exposure to a medication capable of producing these
symptoms. The disturbance cannot be better explained by a non–medication-induced psychotic
disorder, and it does not occur exclusively during the course of a delirium. Finally, it must cause
clinically significant distress or functional impairment. These requirements make the condition a
diagnosis of exclusion and therefore a physician must rule out other potential differential diagnoses
of other medications, drug use, intoxication, electrolyte imbalance, infection, hypoglycemia,
hyperglycemia,            neoplasms,           or       known          psychiatric           causes.”
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6793974/ (last visited Feb. 2, 2021) (footnote
omitted).

                                                 4
     Case 5:18-cv-00971-MHH-SGC Document 32 Filed 02/05/21 Page 5 of 13




883 F.2d 1503, 1514-15 (11th Cir. 1989); Sidebottom v. Delo, 46 F.3d 744, 753 (8th

Cir. 1995) (“We have never suggested that counsel must continue looking for experts

just because the one he has consulted gave an unfavorable opinion.”).

       At Ms. Anderson’s change of plea hearing, the trial judge explored the topic

of Ms. Anderson’s competency and received from Ms. Anderson’s three attorneys

unequivocal affirmations that Ms. Anderson was competent. (Doc. 8-25, pp. 22-23).

At her capital murder trial, to establish intent, the State of Alabama presented

evidence of the steps that Ms. Anderson took to prepare for the February 12, 2010

shooting. That evidence included evidence that Ms. Anderson visited a firing range

one week before the shooting. (Doc. 8-23, p. 103). The State also offered evidence

of the steps that Ms. Anderson took to hide the gun and other evidence of her crime

after the shooting. (Doc. 8-23, p. 100). 3 On this record, Ms. Anderson cannot

establish that her conviction “was based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. §§


3
  As the magistrate judge discussed in her report, under Alabama law, after a defendant pleads
guilty to capital murder, by statute, the State still must prove the defendant’s guilt beyond a
reasonable doubt to a jury. (Doc. 19, p. 8) (citing ALA. CODE § 13A-5-42); see ex parte Booker,
992 So. 2d 686, 687 (Ala. 2008). Though later amended, before 2013, § 13A-5-42 provided:

       A defendant who is indicted for a capital offense may plead guilty to it, but the state
       must in any event prove the defendant’s guilt of the capital offense beyond a
       reasonable doubt to a jury. The guilty plea may be considered in determining
       whether the state has met that burden of proof. The guilty plea shall have the effect
       of waiving all non-jurisdictional defects in the proceeding resulting in the
       conviction except the sufficiency of the evidence. . . .

ALA. CODE § 13A-5-42
                                                 5
     Case 5:18-cv-00971-MHH-SGC Document 32 Filed 02/05/21 Page 6 of 13




2254(d)(1)-(2).

       Citing United States v. Cronic, 466 U.S. 648 (1984), Ms. Anderson argues

that the Court should presume that her attorneys were ineffective and not require her

to make a showing of prejudice because her attorney was denied funds for an

“appropriate steroid expert” and failed to appeal the order denying the fund request,

her attorney agreed to incorrect jury instructions, and her attorney was involved in

making “negative/untrue publicity . . . available for use by [the] prosecution.” (Doc.

26, p. 22). In Cronic, the Supreme Court held that “[t]he right to the effective

assistance of counsel is [] the right of the accused to require the prosecution’s case

to survive the crucible of meaningful adversarial testing.” 466 U.S. at 656. Because

the right to effective counsel is a component of a criminal defendant’s broader right

to a fair trial, to receive relief on an ineffective assistance of counsel claim, a

defendant typically must show that her attorney’s conduct prejudiced her at trial.

466 U.S. at 659, n. 26 (“[T]here is generally no basis for finding a Sixth Amendment

violation unless the accused can show how specific errors of counsel undermined

the reliability of the finding of guilt.”). But that is not so in “circumstances that are

so likely to prejudice the accused that the cost of litigating their effect in a particular

case is unjustified.” 466 U.S. at 658. In those circumstances, “ineffectiveness [is]

properly presumed without inquiry into actual performance at trial.” 466 U.S. at 661

(citing Powell v. Alabama, 287 U.S. 45 (1932)).


                                            6
    Case 5:18-cv-00971-MHH-SGC Document 32 Filed 02/05/21 Page 7 of 13




      Ms. Anderson is not entitled to a presumption of prejudice because she

pleaded guilty to capital murder and attempted murder before her trial began. Again,

her capital murder trial is a function of Alabama statutory law. Ms. Anderson’s

guilty plea before trial diminished any claim she might have concerning her

attorney’s conduct during trial.

      And even if she had not pleaded guilty before trial, the record does not suggest

that Ms. Anderson’s trial attorney’s conduct was so deficient that she should be

relieved of the burden of demonstrating prejudice. Ms. Anderson’s belief that the

outcome of the trial would have changed had counsel been able to fund a steroid

psychosis expert is, on the record before the Court, speculation because, as noted,

the State of Alabama presented circumstantial evidence of Ms. Anderson’s intent.

Ms. Anderson’s criticism of her attorney’s failure to object to the jury instructions

based on her belief the instructions did not require specific intent be proved cannot

withstand scrutiny on the record in this case. (Doc. 26, pp. 24-25). The trial court

charged the jury in relevant part:

      Before you return a Guilty verdict of the offense charged in this
      indictment, each and every element of the specific offense charged must
      be established beyond a reasonable doubt.

      ...

      I’m going to give you at this time the specific charge as it relates to the
      offense of capital murder. The Defendant, Amy Bishop Anderson, is
      charged with one count of capital murder, and the law states that the
      intentional murder of two or more persons is capital murder. A person
                                          7
    Case 5:18-cv-00971-MHH-SGC Document 32 Filed 02/05/21 Page 8 of 13




      commits an intentional murder of two or more persons if pursuant
      to one scheme or course of conduct, he or she causes the death of
      two or more people and in performing the act or acts that caused
      the death of those people, he or she intends to kill each of those
      people.

      To convict, the State must prove beyond a reasonable doubt each of the
      following elements of intentional murder of two or more persons: One,
      that Gopi Podila is dead; two, that the Defendant, Amy Bishop
      Anderson, caused the death of Gopi Podila by shooting him with a
      firearm; three, that in committing the acts that caused the death of
      Gopi Podila, the Defendant intended to kill the deceased person or
      another person; four, that Adriel Johnson is dead; five that the
      Defendant caused the death of Adriel Johnson by shooting him with a
      firearm; six, that in committing the acts that caused the death of
      Adriel Johnson, the Defendant intended to kill the deceased person
      or another person; and seven that the murder of Gopi Podila and the
      murder of Adriel Johnson were pursuant to one scheme or course of
      conduct. The State has also presented evidence as to a third victim –
      that being Dr. Davis – but the State is only required to convince you
      beyond a reasonable doubt that two – or at least two – people were
      killed pursuant to one course or scheme of conduct.

      A person acts intentionally when it is his purpose to cause the death
      of another person. The intent to kill must be real and specific. If
      you find from the evidence that the State has proven beyond a
      reasonable doubt each of the elements of intentional murder of two or
      more persons, as charged, then you shall find the Defendant guilty of
      capital murder ….

(Doc. 8-24, pp. 40-43) (emphasis added). The charge tracks the Alabama Pattern

Jury Instruction, “Murder of Two or More Persons” almost verbatim. See ALA.

PATTERN JURY INSTR. CRIM. 5-121 (3d ed. 1994). Ms. Anderson’s argument that the




                                        8
     Case 5:18-cv-00971-MHH-SGC Document 32 Filed 02/05/21 Page 9 of 13




jury instructions were incorrect or lacked an instruction on specific intent is without

merit. 4

       Nothing in Ms. Anderson’s objections points to a state court ruling that

resulted in a decision that was contrary to, or involved an unreasonable application

of, clearly established Federal law, as determined by the Supreme Court of the

United States or resulted in a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding. 28 U.S.C. §§ 2254(d)(1)-(2). Ms. Anderson has not demonstrated that

her attorneys’ “performance was deficient” or that “the deficient performance

prejudiced the defense” because the “errors were so serious as to deprive the

defendant of a fair trial, a trial whose result is reliable.” Strickland v. Washington,

466 U.S. 668, 687 (1984). As noted, Ms. Anderson has not demonstrated that the

verdict in her case would have changed had her attorneys pursued a steroid psychosis

defense. 5 Therefore, Ms. Anderson is not entitled to habeas relief based on the errors

that she has described relating to her capital murder trial.


4
  The Eleventh Circuit Court of Appeals has expressed doubt that the cumulative error doctrine
may be used to establish an ineffective assistance claim in a habeas proceeding. See Wood v.
Sec’y, Dept. of Corrs., 793 Fed. Appx. 813, 818 (11th Cir. 2019). The Court need not explore the
issue because Ms. Anderson has not identified a colorable error by her trial attorney. Therefore,
Ms. Anderson is not entitled to relief on her “synergy” of error theory. (Doc. 26, p. 22).
5
  The Court has not located an Alabama or an Eleventh Circuit decision in which a court has
recognized steroid psychosis as a viable defense to capital murder. Nationally, there seem to be
three cases concerning steroid psychosis in a criminal context. In U.S. v. Palumbo, 735 F.2d 1095
(8th Cir. 1984), the Eighth Circuit found that a district court properly rejected a steroid psychosis
                                                 9
    Case 5:18-cv-00971-MHH-SGC Document 32 Filed 02/05/21 Page 10 of 13




       Ms. Anderson’s contention that her counsel erroneously failed to file a motion

to withdraw her guilty plea likewise fails to meet the standard for habeas relief.

(Doc. 26, p. 31). To demonstrate counsel’s ineffectiveness for either counseling her

to accept the plea bargain offered or for failing to file a motion to withdraw the guilty

plea, Ms. Anderson must establish that “a decision to reject the plea bargain would

have been rational under the circumstances.” Padilla v. Kentucky, 559 U.S. 356,

372 (2010) (citing Roe v. Flores–Ortega, 528 U.S. 470, 480, 486 (2000)); see also

North Carolina v. Alford, 400 U.S. 25, 31 (1970) (holding that a plea to remove the

possibility of the death penalty represents “a free and rational choice”); Diveroli v.

U.S., 803 F.3d 1258, 1263 (11th Cir. 2015). Here, in exchange for her pleas of guilty

to capital murder and attempted murder, the possibility of the death penalty was

eliminated. Ms. Anderson has not established that “a decision to reject the plea

bargain would have been rational under the circumstances.” Padilla, 559 U.S. at



defense to drug trafficking. 735 F.2d at 1098-99. In U.S. v Warren, 447 F.2d 278 (2d Cir. 1971),
the jury rejected the defendant’s expert testimony regarding steroid psychosis in an art theft case.
447 F.2d at 282. And in United States v. Jones, No. 98-251, 2001 WL 37125201 (D.N.M. Apr.
19, 2001), the district court considered a defendant’s competency during trial, finding “high levels
of Prednisone taken over a long period of time may cause steroid psychosis and a compromise in
one’s mental functioning. . . . Both doctors also stated that elevated blood sugar levels may be
caused by high levels of Prednisone and that in turn, the increase in blood sugar levels, especially
at the amounts in the medical records and in the testimony, may also impair mental functioning.”
2001 WL 37125201 at *4. The Warren decision demonstrates that even if a defendant presents a
steroid psychosis defense through expert testimony, a jury may reject that defense. There is
nothing in the record in this case that suggests that testimony from an expert that Ms. Anderson
experienced an episode of steroid psychosis when she shot her colleagues would have caused the
jury to return a different verdict, given the evidence of intent in the record.


                                                10
    Case 5:18-cv-00971-MHH-SGC Document 32 Filed 02/05/21 Page 11 of 13




372.

       Ms. Anderson’s argument that her attorneys’ failure to secure a trial more

quickly coerced her into accepting a guilty plea likewise is not persuasive. (Doc.

26, pp. 23, 35-37). Ms. Anderson may not use her post-conviction assertion of

coercion, which contradicts her testimony during her plea colloquy, to establish the

prejudice prong of Strickland. See U.S v. Baxley, 402 Fed. Appx. 461, 462 (11th

Cir. 2010) (courts “strongly presume that the defendant’s statements at the guilty-

plea colloquy were truthful”); Knight v. Sec’y, Fla. Dep’t of Corrs., No. 17-12284,

2017 WL 5593485, *5 (11th Cir. 2017) (quoting United States v. Rogers, 848 F.2d

166, 168 (11th Cir. 1988) (“when a defendant makes statements under oath at a plea

colloquy, he bears a heavy burden to show his statements were false.”)). The record

supports a finding that Ms. Anderson “understood the charges against [her] and the

consequences of pleading guilty, and voluntarily entered the plea, such that [her]

plea should be upheld on federal review.” (Doc. 8-25); Merilien v. Warden, No. 17-

13117, 2019 WL 3079386, *2 (11th Cir. May 3, 2019) (citing Stano v. Dugger, 921

F.2d 1125, 1141 (11th Cir. 1991)); see also Wilson v. United States, 962 F.2d 996,

997 (11th Cir. 1992) (per curiam) (a knowing and voluntary guilty plea waives all

constitutional challenges to a conviction, including claims of ineffective assistance




                                         11
    Case 5:18-cv-00971-MHH-SGC Document 32 Filed 02/05/21 Page 12 of 13




of counsel). 6

       Ms. Anderson’s assertion that the trial court did not inform her during her

change of plea hearing that “intent” was an element of the charges against her

overlooks the fact that when the trial judge gave Ms. Anderson the opportunity to

have the court explain “anything about any” of the charges against her, Ms.

Anderson declined and stated that she understood each of the charges against her.

(Compare Doc. 26, pp. 33-34, with Doc. 8-25, p. 20). When describing the facts that

the State of Alabama believed it could prove, counsel for the State indicated that the

State believed that it could establish that Ms. Anderson shot her colleagues

intentionally. (Doc. 8-25, p. 26). “Because Anderson’s plea colloquy was both

“intelligent and voluntary,” her attorneys could not be ineffective for failing to move

to withdraw her guilty plea. See Alford, 400 U.S. at 37-39; Orange v. United States,

No. 16-12842, 2017 WL 5714719, *3 (11th Cir. 2017) (claim that plea was

unknowing and involuntary because petitioner did not understand how long his

sentence might be was undermined by the record); Sierra v. Fla. Dep’t of Corr., 657

Fed. Appx. 849, 852 (11th Cir. 2016) (“With a video recording of the crime and no

valid defenses, it would not have been rational for Sierra to have rejected the plea

agreement and proceed to trial.”).



6
   In her initial habeas petition, Ms. Anderson asserted that she signed the plea agreement for
several reasons, one of which was to protect her husband. (Doc. 1-1, p. 13).
                                              12
    Case 5:18-cv-00971-MHH-SGC Document 32 Filed 02/05/21 Page 13 of 13




      For these reasons, Ms. Anderson’s challenge to her guilty plea does not

provide a basis for habeas relief.

      Accordingly, the Court overrules Ms. Anderson’s objections to the magistrate

judge’s report. The Court adopts the report and accepts the magistrate judge’s

recommendation. Ms. Anderson’s request for habeas relief is without merit. By

separate order, the Court will dismiss this habeas action. Because the petition does

not present issues that are debatable among reasonable jurists, the Court will not

issue a certificate of appealability. See 28 U.S.C. § 2253(c); Slack v. McDaniel, 529

U.S. 473, 484-85 (2000); Rule 11(a), Rules Governing § 2254 Proceedings. Ms.

Anderson must request a certificate from the Eleventh Circuit if she wishes to appeal.

      DONE and ORDERED this February 5, 2021.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE




                                         13
